 1   James D. Weakley, Esq. Bar No. 082853
     Brande L. Gustafson, Esq. Bar No. 267130
 2
     Weakley & Arendt
 3   A Professional Corporation
     5200 N. Palm Avenue, Suite 211
 4   Fresno, California 93704
     Telephone: (559) 221-5256
 5   Facsimile: (559) 221-5262
     Jim@walaw-fresno.com
 6   Brande@walaw-fresno.com
 7   Attorneys for Defendants, County of Fresno and Correctional Sergeant Oliver
 8

 9                                 UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   JAMES ROBERT MONTEZ, II, et al. )                    CASE NO. 1:18-cv-01510-AWI-BAM
                                     )
13              Plaintiff,                                STIPULATION AND ORDER TO
                                     )
                                                          MODIFY SCHEDULING ORDER
14              vs.                  )
                                     )
15   FRESNO COUNTY CORRECTIONAL      )
     OFFICER OLIVER; UNKNOWN LAW     )
16
     ENFORCEMENT OFFICERS; COUNTY OF )
                                     )                    Complaint Filed: October 30, 2018
17   FRESNO, CALIFORNIA,                                  Trial Date: September 15, 2020
                                     )
18               Defendants.         )

19           The parties, through their respective counsel, stipulate and jointly request the Court to

20   extend the deadlines for non-expert discovery, expert disclosures, supplemental expert

21   disclosures, and expert discover, all of which are set forth in the Court’s Scheduling Order at

22   Docket Number 13.

23           Good cause exists for this requested modification as follows:

24           On September 20, 2019, Defendants served Special Interrogatories, Request for

25   Production of Documents, and Request for Admissions. Declaration of Brande L. Gustafson

26   (“Gustafson Decl.”), para. 3. Plaintiff was granted an extension of time to respond and served

27   his responses on November 1, 2019. Gustafson Decl., para. 4. The parties engaged in efforts to

28   meet and confer about Plaintiff’s discovery responses and as a result, Plaintiff served amended

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                      1
 1   responses on January 6, 2020, which also produced the first medical records related to treatment

 2   received by Plaintiff. Gustafson Decl., para. 6.

 3            Plaintiff’s discovery responses identified the names and addresses for several health care

 4   providers and Defendants issued subpoenas for the records of those health care providers.

 5   Gustafson Decl., para. 5. The record custodian for one of those health care providers

 6   (University Psychiatry Associates), however, represented that Plaintiff had never been treated

 7   by their facility. Gustafson Decl., para. 8. Additionally, the documents produced with the

 8   amended responses disclosed that Plaintiff was diagnosed with Post-Traumatic Stress Disorder

 9   (PTSD), anxiety disorder, and panic disorder, including nearly daily panic attacks. Gustafson

10   Decl., para. 7. As a result, the parties have been coordinating with each other to schedule a

11   Rule 35 mental exam of Plaintiff, but have as of yet been unable to find a date available for both

12   Plaintiff and the examining psychologist. Gustafson Decl., para. 11.

13            In the meantime, Defendants properly noticed and took Plaintiff’s deposition on January

14   20, 2020. Gustafson Decl., para. 9. During Plaintiff’s deposition, Defendants learned for the

15   first time the name of the psychiatrist treating Plaintiff and that the psychiatrist practices in

16   Kerman and not Fresno. Id. A new subpoena for those records was required. Gustafson Decl.,

17   para. 10. The records will not be received before the close of the non-expert discovery deadline

18   and will leave minimal time for expert review and incorporation into a report prior to the expert

19   disclosure deadline.

20                    Event/Deadline                         Existing Date          Stipulated New Date
21    Non-Expert Discovery Deadline                     January 31, 2020            February 21, 2020
22    Expert Witness Disclosure                         February 28, 2020           March 20, 2020
23    Supplemental Expert Witness Disclosure            March 27, 2020              April 17, 2020
24    Expert Discovery Deadline                         April 17, 2020              May 8, 2020
25    Dispositive Motion Deadline                       May 15, 2020                No Change
26    Pre-Trial Conference                              July 29, 2020               No Change
27    Trial                                             September 15, 2020          No Change
28

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                        2
 1           Modification of the Scheduling Order is not anticipated to affect the dispositive motion

 2   deadline, pre-trial conference, or trial dates.

 3           In light of the foregoing good cause, the parties hereby stipulate and jointly request that

 4   the Court issue an order modifying the current Scheduling Order as detailed above.

 5

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7

 8   Dated: January 29, 2020                           WEAKLEY & ARENDT
                                                       A Professional Corporation
 9

10                                             By:     /s/ Brande L. Gustafson
                                                       James D. Weakley
11                                                     Brande L. Gustafson
                                                       Attorneys for Defendants,
12                                                     County of Fresno and Correctional Sergeant Oliver
13

14   Dated: January 30, 2020                           LAW OFFICE OF KEVIN G. LITTLE
15
                                               By:     /s/ Kevin G. Little (As authorized on 1/30/20)
16                                                     Kevin G. Little
                                                       Attorneys for Plaintiff,
17                                                     James Robert Montez, II
18

19

20

21

22

23

24

25

26
27

28

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                         3
 1                                                    ORDER
 2        Pursuant to the stipulation of the parties, and good cause appearing, the Court GRANTS
 3   the parties’ request to modify the Scheduling Order. IT IS HEREBY ORDERED that the
 4   Scheduling Order in this action is modified as follows:

 5        1.      Expert Disclosures:                              March 20, 2020

 6        2.      Supplemental Expert Disclosures:                 April 17, 2020

 7        3.      Non-Expert Discovery Cutoff:                     February 21, 2020

 8        4.      Expert Discovery Cutoff:                         May 8, 2020

 9        The dispositive motion filing deadline and the pretrial conference and trial dates remain

10   unchanged. The parties are advised that no further extensions or modifications of the deadlines

11   in this case will be granted absent a demonstrated showing of good cause.

12

13   IT IS SO ORDERED.

14       Dated:     January 31, 2020                            /s/ Barbara   A. McAuliffe            _
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                        4
